          Case 1:21-cv-04229-AJN Document 30 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                7/21/21
SOUTHERN DISTRICT OF NEW YORK


  D.O.A.,

                          Plaintiff,
                                                                               21-cv-4229 (AJN)
                    –v–
                                                                                    ORDER
  Decker, et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

       For the reasons stated on the record at the oral argument held today, D.O.A.’s request for

an individualized bond hearing is GRANTED. At that hearing, the Government will bear the

burden of proof to demonstrate by clear and convincing evidence that D.O.A. is a flight risk or a

danger to the community. Additionally, his ability to pay and alternative conditions to release

must be taken into account when setting bond. It is further ORDERED that if the Government

does not provide D.O.A. with a new hearing in seven business days, the Government must

release him from detention.

       All other requests in D.O.A.’s petition are DENIED.




       SO ORDERED.

 Dated: July 21, 2021
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge




                                                1
